UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7798



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL STEVENSON VIANDS, a/k/a Mike,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-00-57; CA-03-42-3)


Submitted:   November 22, 2005            Decided:   December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Stevenson Viands, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael Stevenson Viands, a federal prisoner, seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his motion filed under

28 U.S.C. § 2255 (2000).              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue     absent    “a   substantial      showing      of   the   denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that     the    district      court’s       assessment      of    his

constitutional      claims       is   debatable       or   wrong      and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Viands has not made the

requisite      showing.         Accordingly,     we    deny       a   certificate       of

appealability and dismiss the appeal.                 We deny Viands’ motion to

appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court,    and    argument    would     not    aid     the   decisional

process.

                                                                             DISMISSED


                                        - 2 -